Title: To James Madison from James Monroe, 30 June 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond June 30. 1801.
On my return from Albemarle two days since I found the enclosed from Mr. Forbes which I beg to submit to yr. consideration. I was well acquainted with Mr. Forbes in France, and considered him one of the best informed & most deserving of our countrymen at that time in that country. He was educated at Cambridge in Mass: and bred to the law, wh. he declined in favor of commerce, having at the time favorable prospects presented to him. I did not know when in Europe to wh. of our parties he properly belonged, and saw so many proofs of his liberality & candor, supported by a just sense of propriety, to be persuaded that he formed his opinions on principle alone, to wh. he adhered. In communicating to me sometime since his wish for such an appointment he classed himself as a moderatist in the federal party. I consider him a republican at heart, and am satisfied he made the above declaration on motives the most honorable to himself. I mentioned these circumstances to the President when last I saw him, in favor of Mr. Forbes, by whom I have no doubt they are remembered, and will be attended to, as far as circumstances will permit. Still I consider it an act of justice to the merit of that gentn. to communicate the same to you. I am dear Sir sincerely yours.
Jas. Monroe
On a review of Mr. Forbes’s letter I perceive you are already possessed of the paper from N. York. I think I have heretofore intimated my opinion of Mr. Tauney, which was also highly in his favor.
 

   
   RC (DLC). Docketed by JM. Enclosure not found.



   
   Monroe referred to Francis L. Taney of Maryland, whom Jefferson commissioned to be commercial agent at Ostend 23 July (Taney to JM, 14 Dec. 1801 [DNA: RG 59, ML]).


